                                                                  FILED

                      UNITED STATES DISTRICT COURT               MAR 1 3
                      EASTERN DISTRICT OF VIRGINIA
                              Norfolk Division             CLEHK,ivinRFOLK.
                                                                 U.S. district
                                                                            N/A
                                                                                COURT


LITTLE RIVER SEAFOOD, INC.,

           Plaintiff,

V.                                            CIVIL ACTION NO. 2:18cv350

CMA COM (AMERICA), LLC, et al.,

           Defendants.



                      MEMORANDUM OPINION and ORDER


     This matter comes before the court on the Motion to Amend and

accompanying Memorandum in Support filed by Plaintiff Little River

Seafood, Inc. (""Little River") on February 6, 2019. EOF Nos. 27,

28. Defendant ECT Transport, Ltd. d/b/a Seaquest Line (""EOT") filed

a response to the Motion to Amend on February 20, 2019, addressing

both Little River's proposed amendment, and the effect that Little

River's   amendment   would    have   on   ECT's   Crossclaim.   EOF   No. 31.


Little River did not file a reply.

                                      I.


     On June 29, 2018, Little River filed its Complaint in this

court against Defendants ECT; CMA CGM (America), LLC (""CMA CGM

(America)"); and CMA CGM, S.A. (""CMA CGM"). ECF No. 1. On July 6,

2018, Little River filed an Amended Complaint, in which it added

claims against Defendants Teucarrier No. 2 Corporation and Danaos

Corporation. ECF No. 7. On September 4, 2018, Defendant ECT filed
its Answer to Little River's Amended Complaint, as                 well as a

Crossclaim against Defendants CMA CGM (America) and CMA CGM, in

which EOT seeks indemnity in the event it is found liable for

Little River's injury. EOF No. 21.

       Little River has not yet served Defendants CMA CGM (America),

CMA CGM, Teucarrier No. 2 Corporation, or Danaos Corporation with

a copy of its Complaint. ECT has not yet served Cross-Defendants

CMA CGM (America) or CMA CGM with a copy of its Crossclaim. On

January 17, 2019, this court entered two Show Cause Orders. EOF

Nos. 23, 24. The court directed Little River to show cause why

this action should not be dismissed without prejudice as to the

Defendants Little River has not yet served, pursuant to Federal

Rule of Civil Procedure 4(m), given that Little River has not

served these Defendants within ninety (90) days of the Complaint

being filed in this case. ECF No. 23. The court also directed

Cross-Claimant ECT to show cause why its Crossclaim should not be

dismissed without prejudice as to the Cross-Defendants it has not

yet served, pursuant to Rule 4(m), given that ECT has not served

these    Cross-Defendants    within   ninety   (90)      days   of filing   its

Crossclaim. ECF No. 24.


        Little River filed a response to this court's Show Cause Order

on February 6, 2019, in which it represented that three of the

four    Defendants   that   Little   River   has   not   served   are   foreign

Defendants, and Little River has had difficulty effecting service
on these foreign Defendants. ECF No. 26.^ Little River advised the

court that it does not actually wish to pursue its claims against

the unserved Defendants, and asked the court to allow Little River

to amend its pleading to remove the unserved Defendants rather

than having the court dismiss the unserved Defendants pursuant to

Rule 4(m). Id.

     On February 6, 2019, Little River filed a Motion to Amend and

accompanying Memorandum in Support. ECF Nos. 27, 28. Little River

seeks leave to amend its pleading to pursue claims only against

Defendant EOT. ECF No. 28. Little River submitted a proposed Second

Amended Complaint as an attachment to its Motion to Amend. ECF

No. 27-1.     The   proposed   Second    Amended    Complaint   makes    no

substantive    changes to   Little   River's   claims   against ECT,    and

removes all mention     of the four     unserved   Defendants from Little


River's Amended Complaint. Id.

     On February 20, 2019, ECT filed a response to Little River's

Motion to Amend, in which it argues that it will be prejudiced, if

Little River is permitted to amend its pleading. ECF No. 31. ECT

argues that its pending Crossclaim against CMA CGM and CMA CGM




     ^ The remaining Defendant, which Little River did not mention
in its response to this court's Show Cause Order, is Defendant CMA
CGM (America). CMA CGM (America) is a limited liability company
organized under the laws of Virginia, with its principal place of
business in Norfolk, Virginia. Am. Compl. ^ 5, ECF No. 7. Little
River did not offer any explanation why CMA CGM (America) has not
been served. See ECF No. 26.
(America) could become time-barred, if ECT does not prosecute the

claim in the instant suit. Id. at 4. ECT requests that, if the

court allows Little River to amend its pleading, ECT be allowed to

convert its Crossclaim into a third-party complaint, and be allowed

time to serve its third-party complaint on CMA CGM and CMA CGM

(America), so that ECT's indemnity claim will continue to ''relate

back" to the date of filing of Little River's Complaint and will

therefore not be time-barred. Id.


                                    II.


     Federal Rule of Civil Procedure 15(a) provides that, although

a party may amend its pleading once as a matter of right within

twenty-one (21) days of serving the pleading, or within twenty-one

(21) days of receiving service of a responsive pleading, "[i]n all

other cases a party may amend its pleading only with the opposing

party's written consent or the court's leave." Id. Rule 15(a)(2)

provides that the "court should freely give leave when justice so

requires." Id. The court should only deny leave to amend a pleading

when the amendment would be prejudicial to the opposing party,

there has been bad faith on the part of the moving party, or the

amendment would be futile. Johnson v. Oroweat Foods Co., 785 F.2d

503, 509 (4th Cir. 1986) (citing Foman v. Davis, 371 U.S. 178, 182

(1962)).
                                           III.


     There has been no bad faith on the part of Little River, and

the amendment is not futile. See Johnson, 785 F.2d at 509. The

issues here involve the element of prejudice claimed by ECT. See

id. The first issue is whether Little River should be permitted to

amend its pleading despite ECT's claim that the proposed amendment

will prejudice ECT. The second issue is whether ECT should be

permitted   to    persist      in   its   indemnity   claim    against   CMA   CGM

(America) and CiXIA CGM as part of this case, given that Little River

wishes to abandon its claims against CMA CGM (America) and CMA

CGM, and given the significant difficulty both parties have had in

serving CMA CGM (America) and CMA CGM. For the reasons below.

Little River's Motion to Amend is GRANTED, and ECT's Crossclaim is

DISMISSED      WITHOUT    PREJUDICE.       ECT's    request    to   convert    its

Crossclaim into a third-party complaint is DENIED.

                    A. Little River's Proposed Amendment

     Little River argues that its proposed amendment is proper

because   it    would    not   prejudice     ECT,   and   it   would   solve   the

service-of-process problems in this case. ECF No. 28 at 1. ECT

argues that Little River's amendment will prejudice ECT because,

if ECT does not bring its indemnity claim against CMA CGM and CMA

CGM (America) in the instant suit, then ECT's indemnity claim will

be time-barred by a ^^time-for-suit" provision. ECF No. 31 at 4-5.
     The court may deny leave to amend a pleading if a proposed

amendment would be prejudicial to the opposing party. Johnson, 785

F.2d at 509. However, the type of prejudice ECT complains of has

not been recognized as sufficient to warrant denial of a Motion to

Amend. When considering whether a party should be permitted to

amend its pleading, the court looks to the substantive nature of

the amendment, as well as the timing of the amendment. Id. An

amendment is prejudicial to the opposing party if it ''raises a new

legal theory that would require the gathering and analysis of facts

not already considered by the opposing party" and "is offered

shortly before or during trial." Id.

     Under this precedent, ECT will not be prejudiced by Little

River's proposed amendment. Little River offers the amendment at

an early stage in the litigation, before discovery has commenced.

Moreover, Little River does not add any new claims against ECT, or

alter any of its existing claims against ECT. See ECF No. 27-1.

     The type    of prejudice that ECT complains of, that Little

River's proposed amendment will harm ECT's legal positioning with

respect to the indemnity claim that ECT wishes to bring, is not a

proper ground for the court to deny Little River's Motion to Amend.

ECT has also not offered any explanation why Little River must

proceed with its claims against Defendants CMA CGM (America) and

CMA CGM, given that Little River wishes to abandon those claims.

Accordingly,    Little   River's   Motion   to   Amend,   ECF   No.   27,   is
GRANTED. The Clerk is DIRECTED to file Little River's proposed

Second Amended Complaint, ECF No. 27-1.

                           B. ECT's Indemnity Claim

     ECT requests, because this court grants Little River's Motion

to Amend, that ECT be permitted to convert its Crossclaim into a

third-party complaint, and be allowed time to serve its third-party

complaint on CMA CGM and CMA CGM (America). ECF No. 31 at 4. When

determining whether to permit a party defendant to proceed on a

third-party   complaint,    the    court   should   consider   whether   the

third-party   complaint    would   increase   judicial   efficiency,     and

whether it would save time for the parties and the court. Propps

V. Weihe, Black & Jeffries, 582 F.2d 1354, 1356 (4th Cir. 1978).2




     2 The court has greater discretion when deciding whether to
permit a party to proceed in a crossclaim, in which a defendant
asserts a crossclaim against another defendant, or a third-party
complaint, in which a defendant raises a claim against an outsider
who is not a party to the suit, than it does when there is a
counterclaim, in which a defendant asserts a claim against a
plaintiff. Under Federal Rule of Civil Procedure 13(a), a defendant
must raise any counterclaim which ^^arises out of the transaction
or occurrence that is the subject matter of the opposing party's
claim," if raising such counterclaim '"does not require adding
another party over whom the court cannot acquire jurisdiction."
Id. A counterclaim which meets the criteria of Rule 13(a) is
considered a ^^compulsory counterclaim," and may not be filed in a
separate or subsequent suit if it is not raised as a counterclaim.
See, e.g.. Sue & Sam Mfq. Co. v. B-L-S Const. Co., 538 F.2d 1048,
1050-51 (4th Cir. 1976). In contrast, a crossclaim or third-party
complaint is not compulsory, and may be raised as a separate or
subsequent suit. 6 Charles Alan Wright & Arthur R. Miller, Federal
Practice and Procedure § 1431 (3d ed. 2010). The court has greater
discretion whether to allow these claims because they may be filed
separately. See id.
     In this case, permitting ECT to maintain its indemnity claim

as a third-party complaint against CMA CGM (America) and CMA CGM

would add delay to this case and decrease judicial efficiency.

This case has already been delayed for six (6) months because

neither Little River or ECT has served the other parties to the

Amended   Complaint.^   if   ECT   is   permitted   to   proceed   in   its

third-party complaint, the parties and the court would be further

delayed from considering the merits of this suit so that ECT may

formally serve CMA CGM (America) and CMA CGM.

     ECT also stated in its response that it believes that a forum

selection clause applies to ECT's indemnity claim, which would

require ECT to bring its indemnity claim in the country of France,

not in this United States court. ECF No. 31 at 3. Therefore, even




     ^ In its response to the Motion to Amend, ECT admitted that
it had not attempted to serve CMA CGM (America) or CMA CGM, but
instead had only periodically contacted Little River to check on
whether Little River had served these parties. ECF No. 31 at 2.
ECT defended its actions as ^^standard practice." Id. It is true
that, ordinarily, the plaintiff's service of process establishes
jurisdiction over a cross-defendant, and a cross-claimant may
subsequently electronically serve a crossclaim, such that no
formal service of a crossclaim is often necessary. See 3 Moore's
Federal Practice § 13.92 (3d ed. 2019). However, ECT still had an
independent duty to serve its Crossclaim pursuant to Federal Rule
of Civil Procedure 4, and had no legal authority to indefinitely
assign its Rule 4 obligations to Little River. See id. § 5.02 (The
relaxed service requirements of Federal Rule of Civil Procedure 5,
including electronic service, do not apply to a party who has not
been formally served in the case, and instead formal service
pursuant to Rule 4 is the proper means of serving a pleading on
that party.).
in the event ECT does successfully serve CMA CGM (America) and CiXIA

CGM, the court would then likely have to dismiss these parties

under the forum selection clause. Based on ECT's representations,

permitting    ECT   additional     time   to    attempt    to    bring    CMA   CGM

(America) and CMA CGM into this suit will delay the proceeding,

without benefit to the parties; will delay the court in reaching

the merits of this suit; and will not aid judicial efficiency by

allowing the resolution of multiple claims in an expedited manner.

     Importantly, ECT will not be prejudiced, if this court does

not permit it to proceed on its indemnity claim as a third-party

complaint. ECT argues that, if the court does not permit ECT to

proceed in its indemnity claim in the instant suit, ECT's indemnity

claim will be time-barred by a ^^time-for-suit" provision that ECT

believes     applies   to   this    case.      ECF   No. 31     at S.''   However,

time-for-suit    provisions    do   not     apply    to   an   indemnity    claim.

Hercules, Inc. v. Stevens Shipping Co., 698 F.2d 726, 735 (5th

Cir. 1983) (en banc).




     ^ ECT did      not specify what time-for-suit provision it is
concerned about. Time-for-suit provisions are common in maritime
law, and frequently provide that an injured party may not recover
against a carrier unless it commences suit within a fixed time
period, often one year, from the date of the injury. See, e.g..
Am. President Lines, Ltd. v. Coastal Transp., Inc., 1992 A.M.C.
2809, 2812 (W.D. Wash. 1992) (interpreting a time-for-suit
provision in a bill of lading that provided: ""In any event the
Carrier and the Ship shall be discharged from all liability in
respect of loss or damage to the Goods unless the suit is brought
within one (1) year after delivery of the Goods . . . .").
     Specifically, a time-for-suit provision cannot apply to ECT's

indemnity claim because ECT's cause of action for indemnity will

not accrue, if at all, until ECT has been found liable for causing

Little River's injury, and a judgment has been entered against

ECT. See id. Time-for-suit provisions should not be applied to an

indemnity claim because a defendant, like ECT, has limited ability

to protect itself from its claim becoming time-barred, since ECT

is bound by the timeline that Little River chooses when Little

River decides when to file and prosecute its claim against ECT.

See id. (^^As between potential defendants, an opportunity to hold

liable the party primarily responsible should not be foreclosed by

plaintiff-choice." (quoting ITT        Rayonier,      Inc.   v.   Southeastern

Maritime Co., 620 F.2d 512, 515 (5th Cir. 1980)). In the event

that ECT's liability is established in this case, a time-for-suit

provision   will    not prevent ECT from later bringing a separate

action    seeking   indemnity from   CMA   CGM   (America), CMA       CGM,   or

another party which ECT believes is responsible for Little River's

injury.

     Accordingly, ECT's request to convert its Crossclaim into a

third-party    complaint,    ECF     No. 31,     is    DENIED,     and   ECT's

Crossclaim, ECF No. 21, is DISMISSED WITHOUT PREJUDICE. In                   the

event that ECT is found liable for Little River's injury in this

suit, ECT may timely refile its indemnity claim, and the court

will consider it at that time.


                                     10
        The Clerk is DIRECTED to send a      copy of this           Memorandum

Opinion and Order to counsel for Little River and EOT.

    IT IS SO ORDERED.

                                                   JsL
                                     Rebecca Beach Smith
                                     United States District Judge
                              REBECCA BEACH SMITH
                              UNITED STATES DISTRICT JUDGE




March     , 2019




                                11
